200 S.E.2d 656 (1973)
284 N.C. 256
STATE of North Carolina
v.
James Earl GRANT, Jr., et al.
Supreme Court of North Carolina.
November 1, 1973.
Robert Morgan, Atty. Gen., C. Diederich Heidgerd, Associate Atty., James E. Magner, Jr., Asst. Atty. Gen., for the State.
Chambers, Stein, Ferguson & Lanning, for defendants.
Petition for writ of certiorari by defendants to review the decision of the North Carolina Court of Appeals, 19 N.C.App. 401, 199 S.E.2d 14. Denied. Motion of Attorney General to dismiss appeal for lack of substantial constitutional question allowed.